Case 18-40974-JMM         Doc 95    Filed 09/09/19 Entered 09/09/19 19:59:13           Desc Main
                                    Document     Page 1 of 7


Jason R. Naess, ISB No. 8407
PARSONS, SMITH, STONE,
LOVELAND & SHIRLEY, LLP
137 West 13th Street
P. O. Box 910
Burley, ID 83318
jason@pmt.org
Telephone: (208) 878-8382
Facsimile: (208) 878-0146
Attorneys for Gary L. Rainsdon
Chapter 7 Trustee in Bankr. No. 15-40878

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO
In Re:
                                                    Case No. 18-40974-JMM
STEPHEN J. ANDERSON and MELANIE
ANDERSON,                                           Chapter 11
                         Debtor.
                        OBJECTION TO DISCLOSURE STATEMENT

         COMES NOW creditor Gary L. Rainsdon (“Trustee Rainsdon”), acting in his capacity as

the chapter 7 trustee of the bankruptcy estate of Stephen J. Anderson and Melanie Anderson in a

prior chapter 7 case, Bankr. No. 15-40878, and as a creditor in this case, by and through counsel,

and, pursuant to § 1125, hereby objects to the Disclosure Statement filed by Debtor, Dkt. No. 83.

Trustee Rainsdon objects to approval of the Disclosure Statement because it does not include

adequate information.

         Once a bankruptcy case is commenced, acceptance or rejection of a bankruptcy plan may

only be solicited once a written disclosure statement, approved by the court as containing

adequate information, has been transmitted to holders of claims or interests. § 1125(b). For the

purposes of the information included in a disclosure statement, “adequate information” is defined

as:

                Information of the kind, and in sufficient detail, as far as is
                reasonably practicable in light of the nature and history of the


OBJECTION TO DISCLOSURE STATEMENT                                                               -1
Case 18-40974-JMM        Doc 95     Filed 09/09/19 Entered 09/09/19 19:59:13             Desc Main
                                    Document     Page 2 of 7


               debtor and the condition of the debtor’s books and records,
               including a discussion of the potential material Federal tax
               consequences of the plan to the debtor, any successor to the debtor,
               and a hypothetical investor typical of the holders of claims or
               interest in the case, that would enable such a hypothetical investor
               of the relevant class to make an informed judgment about the plan .
               ...

§ 1125(a). When determining whether a disclosure statement includes adequate information, the

Court is to consider “the complexity of the case, the benefit of additional information to creditors

and other parties in interest, and the cost of providing additional information.” Id.

       Trustee Rainsdon believes the current Disclosure Statement is deficient in several

regards, including:

       1.      In the Disclosure Statement, the Debtors state the reason for the filing of the

chapter 11 bankruptcy case is to “save their home and associated property from foreclosure.”

Debtors have not identified any pending foreclosure actions, and, more importantly, have not

disclosed that the home they live in is owned by Connie Morris, Debtor Melanie Anderson’s

mother, not them, and that the debt against the home is in Connie Morris’ name. In other words,

even if there is some sort of pending foreclosure action against the home Debtors are living in,

this bankruptcy case would do nothing to protect the home from foreclosure other than to

artificially create an automatic stay by listing property not owned by them in their bankruptcy

schedules. There is no obligation owed by Debtors in relation to the home and the home is not in

their name. It is unclear how Debtors intend to use their chapter 11 bankruptcy case to protect an

asset they do not own. That must be explained in the Disclosure Statement.

       2.      Debtors omit substantial relevant information from the “General History of the

Debtor” portion of the Disclosure Statement. Debtors do not mention Mr. Anderson’s ongoing

domestic relations litigation with his ex-wife other than to identify the suit by name. Depending




OBJECTION TO DISCLOSURE STATEMENT                                                                  -2
Case 18-40974-JMM        Doc 95     Filed 09/09/19 Entered 09/09/19 19:59:13              Desc Main
                                    Document     Page 3 of 7


on the outcome of that litigation, including in regards to child support and/or spousal

maintenance, the results of the litigation could impact Debtors’ ability to fund their Plan. The

Disclosure Statement needs additional information regarding the litigation and its likely impact

on the plan if creditors are to make an informed decision on any plan.

       3.      The Debtors’ General History makes no mention of Debtors’ previous chapter 7

bankruptcy. While there is a handwritten note on the filed Disclosure Statement that states

“[t]here is also 18,000 in the custody of Gary Rainsdon, Trustee, which will be used for

payments to creditors,” there is no other mention of the chapter 7 case in the Disclosure

Statement. The circumstances of that case will have a significant impact on the chapter 11 plan

and on creditors’ decision of whether to vote for the plan.

       For example, Debtors do not identify that, in the 2015 chapter 7 case, the Court entered a

Judgment and Order Revoking Discharge pursuant to 11 U.S.C. § 727(a)(6)(A), or that Trustee

Rainsdon was provided a $52,485.92 Judgment against Debtors. Bankr. No. 15-50878-JDP, Dkt.

No. 143. That information is significant because a large number of the creditors of the chapter

11 case were or could have been listed or scheduled by Debtors in the prior case. As such, the

claims of all of those creditors are exempt from discharge in the chapter 11 case pursuant to

§ 523(a)(10). Yet, Debtors present their Disclosure Statement and Plan as though it will

discharge the claims identified in the chapter 11 case, without informing creditors of the impact

of the previous case. Debtors should make clear that the claims that were included in the

previous bankruptcy case will not be discharged as a result of the current chapter 11 case.

Trustee believes his claim for $52,485.92 is included among those that are exempted from

discharge.




OBJECTION TO DISCLOSURE STATEMENT                                                                  -3
Case 18-40974-JMM         Doc 95    Filed 09/09/19 Entered 09/09/19 19:59:13               Desc Main
                                    Document     Page 4 of 7


       4.      Debtors’ Liquidation Analysis identifies real property assets, including “Debtor’s

Residence” with a Fair Market Value of $400,000.00 and encumbrances of $334,783.74. In their

Amended Schedules, however, Debtors identified the value of the residence at $425,000.00.

Dkt. No. 26. The Disclosure Statement does not explain why the residence is now $25,000.00

less than it was seven months before the Disclosure Statement was filed. Also, while Debtors’

schedules indicate they “own” the entire $425,000.00 value in the home, the home was

purchased by Debtor Melanie Anderson’s mother, Connie Morris, not Debtors.

       And, there is no encumbrance against the residence owed by Debtors. Notably, Franklin

America, the company Debtors state under penalty of perjury in their schedules is their secured

creditor as to the home, have not filed a proof of claim in their chapter 11 bankruptcy. The

Liquidation Analysis, then, is not based in reality, and does not provide creditors sufficient

information to make an informed decision regarding the plan.

       5.      Debtors have supported their Disclosure Statement with year 2017 income tax

returns, but have not alerted creditors to the fact that the income tax returns are potentially

fraudulent in that they identify Sales and Other Dispositions of Capital Assets of real property

that was never owned by them, but was owned by Connie Morris. The tax returns reference a

Castlerock Lane Property and a property at 11255 Bellerive Drive, and include amounts and

adjustments in their tax returns based on supposed purchases and/or sales of those properties in

2017. 11255 Bellerive Drive was sold by Connie Morris to a Thomas Baxter on August 10,

2017. The Castlerock Property was purchased by Connie Morris from Cach Real Estate Limited

Partnership on May 1, 2017, and was sold by Connie Morris to Crystal Builders LLC on July 18,

2017. Debtors, in spite of claiming they owned, purchased, and sold those properties in their

income tax returns, never owned the properties. The properties were bought and sold by Connie




OBJECTION TO DISCLOSURE STATEMENT                                                                  -4
Case 18-40974-JMM             Doc 95      Filed 09/09/19 Entered 09/09/19 19:59:13                      Desc Main
                                          Document     Page 5 of 7


Morris. Creditors should be informed that the financial information submitted in support of the

Disclosure Statement in the form of income tax returns is not accurate and contains potentially

fraudulent information.

         6.       The Plan attached to Debtors’ Disclosure Statement indicates it will be funded by

“Owners’ draws and wages. The Debtors shall commit sufficient resources from their projected

disposable income derived from their owners’ draws and wages from the operation of their

business interests and working in an amount sufficient to fund the Plan.” Dkt. No. 83, Appendix

B at 7. The Disclosure Statement, however, does not indicate that, over the course of the

approximately ten (10) months that Debtors have been in a chapter 11 case, they have lost

money. Per the Debtors’ July 2019 Monthly Operating Report, since the commencement of the

bankruptcy case, Debtors have total Post-Petition Cash Income of $104,963.09 and total Post-

Petition Cash Expenses of $118,611.01, which would be “Net Cash Income” loss of $13,647.921

over the court of the case. See Dkt. No. 94. The Disclosure Statement must better identify how

Debtors plan to pay creditors under the Plan.

         Approval of the Disclosure Statement should be denied due to inadequate information.

         DATED this 9th day of September, 2019.

                                             PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP



                                             Jason R. Naess
                                             Counsel for Gary L. Rainsdon
                                             Chapter 7 Trustee in Bankr. No. 15-40878




1
  Inexplicably, Debtors’ July 2019 Monthly Operating Report, while reporting the Cash Income and Cash Expenses,
identifies a Net Cash Income of $271.61. There is no explanation for how Debtors arrived at that figure, though it is
not much more encouraging to creditors expecting to get paid from Debtors’ draws and wages than the loss of
$13,647.92.


OBJECTION TO DISCLOSURE STATEMENT                                                                                  -5
Case 18-40974-JMM       Doc 95      Filed 09/09/19 Entered 09/09/19 19:59:13          Desc Main
                                    Document     Page 6 of 7



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 9, 2019, a copy of the foregoing was filed with
the Court via CM/ECF, and the following parties are reflected as receiving the Notice of
Electronic Filing as CM/ECF Registered Participants:

       Brett R Cahoon on behalf of U.S. Trustee US Trustee
       ustp.region18.bs.ecf@usdoj.gov

       Amber K. Kauffman on behalf of Creditor Idaho State Tax Commission
       amber.kauffman@tax.idaho.gov, Becky.Ihli@tax.idaho.gov

       Jay A Kohler on behalf of Creditor Tanice Jo Anderson
       cindy@kohlerlawif.com

       Jay A Kohler on behalf of Plaintiff Tanice Jo Anderson
       cindy@kohlerlawif.com

       Peter J Kuhn on behalf of U.S. Trustee US Trustee
       peter.j.kuhn@usdoj.gov

       Jason Ronald Naess on behalf of Interested Party Gary Rainsdon
       jason@pmt.org

       David Wayne Newman on behalf of U.S. Trustee US Trustee
       ustp.region18.bs.ecf@usdoj.gov

       Aaron J Tolson on behalf of Debtor Stephen J Anderson
       ajt@aaronjtolsonlaw.com

       Aaron J Tolson on behalf of Defendant Stephen J Anderson
       ajt@aaronjtolsonlaw.com

       Aaron J Tolson on behalf of Joint Debtor Melanie Anderson
       ajt@aaronjtolsonlaw.com

       Aaron J Tolson on behalf of Plaintiff Stephen J Anderson
       ajt@aaronjtolsonlaw.com

       US Trustee
       ustp.region18.bs.ecf@usdoj.gov

       Any other CM/ECF Registered Participants not specifically identified herein.




OBJECTION TO DISCLOSURE STATEMENT                                                           -6
Case 18-40974-JMM       Doc 95      Filed 09/09/19 Entered 09/09/19 19:59:13     Desc Main
                                    Document     Page 7 of 7


                                      PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP



                                      Jason R. Naess
                                      Counsel for Gary L. Rainsdon
                                      Chapter 7 Trustee in Bankr. No. 15-40878




OBJECTION TO DISCLOSURE STATEMENT                                                      -7
